DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-8 are allowed. 

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claims 1 and 5, the prior arts of record alone or in combination fails to teach or suggest the claimed “the first lead having a first wide width portion and a first narrow width portion, the first wide width portion being located between the first side surface and the first narrow width portion;
a first calculator calculating a first area of a first notch region located on one side of the first narrow width portion of the first lead and a second area of a second notch region located on the other side of the first narrow width portion from the first image”, along with all other limitations of claims 1 and 5. 
5.	Suzuki (US 5995220) teaches a semiconductor inspection apparatus comprising: a light source irradiating a semiconductor package with inspection light, but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/JAMIL AHMED/Primary Examiner, Art Unit 2886